ROBERT L. BLAND, Judge.
The original record of this claim prepared by respondent, was referred to and filed in the court of claims on March 14, 1942. It was supplemented by an affidavit made by J. H. Fein-gold, chief clerk of the state road commission, on the 15th day of April 1942. It appears from the record that on October 10, 1941, a Buick sedan automobile, bearing Ohio license S278X, owned by claimant, Wayne Gorrell, of route No. 1, Steuben-ville, Ohio, was parked under Weirton overhead bridge, at Weirton, in Hancock county, West Virginia, which was a public parking place where it was the custom of the public to park motor vehicles. Notwithstanding a very heavy wind was blowing on that day employees of the road commission engaged in the work of painting underneath said bridge without taking any precautionary measures to provide against accident to cars placed under the bridge. While this wind Was blowing the painters attempted to move the ladder and the wind forced the ladder from their hands and it fell on the hood of claimant’s automobile parked under the bridge. The actual cost incurred by claimant in repairing this automobile as the necessary result of this accident, shown by an itemized bill therefor, was $24.09, for which sum he asks an award. The payment of this amount is recommended by the state agency concerned, and approved by the attorney general. Since the record discloses that it was the duty of the employees of the road commission to have had some person remain at the foot of the ladder to prevent it from falling on motor vehicles or pedestrians beneath said bridge, their failure to do so constitutes such negligence as will authorize an award in this case.
In view of all the facts disclosed by the record, the concurrence of the state road commission in the claim and the approval of the attorney general of its payment, we are of opinion to, and do now, award the claimant the sum of twenty-four dollars and nine cents ($24.09).